Citation Nr: 0515895	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  96-24 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.	Entitlement to service connection for a right foot 
disorder.  

2.	Entitlement to service connection for a right hip 
disorder. 


REPRESENTATION

Appellant represented by:  Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel
INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 1996 and later rating decisions of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for numerous disorders and granted service 
connection for post-traumatic stress disorder (PTSD).  The 
veteran appealed the denials of service connection and the 
evaluation assigned for PTSD.  The case was remanded by the 
Board on three occasions, in July 1998, November 2000, and 
August 2003.  The majority of the issues were decided during 
the long pendency of this appeal, either by the Board or by 
rating decisions of the RO following remand by the Board.  
The two remaining issues before the Board will now be 
decided.  


FINDINGS OF FACT

1.	A chronic disability of the right hip is not currently 
demonstrated.  

2.	A chronic right foot disorder was not evident during 
service or until many years thereafter and is not shown to 
have been caused by any in-service event


CONCLUSIONS OF LAW

1.	A chronic right hip disorder was neither incurred in nor 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).

2.	A chronic right foot disorder was neither incurred in nor 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). See, 38 
U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notification must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

It is found that the RO has provided the veteran with the 
appropriate notice for compliance with the VCAA.  In this 
regard the RO notified the appellant of the requirements 
necessary to establish his claim in the statement of the case 
and supplemental statements of the case.  In addition, the 
veteran was furnished a letter in February 2004, pursuant to 
a remand by the Board, that provided notification of the 
information and medical evidence necessary to substantiate 
this claim, the information and evidence that VA would seek 
to provide, and the information and evidence the appellant 
was expected to provide.  In addition, the RO asked the 
appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. 3.159(b) (2003); Quartuccio v. Principi 16 
Vet. App. 183 (2002).  The claims were readjudicated in 
supplemental statements of the case in July and October 2004, 
after VCAA notice compliance.  The Board finds no prejudice 
in deciding the appeal at this time.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The veteran is claiming service connection for disabilities 
of the right hip and right foot that he asserts occurred 
during service.  Regarding the right hip disorder, it is 
noted that the service medical records do not show a disorder 
of the right hip.  The veteran was afforded examinations by 
the VA in June 1969, January 1997, September 1998 and October 
1998, without complaints or findings of a right hip disorder.  
Similarly, statements from the veteran's private physicians, 
dated in July 1971, June 1994, and June 1996 show no 
complaints of a right hip disorder, and VA outpatient 
treatment records, dated from 1996 to October 2003, are also 
negative for findings related to a right hip abnormality.  It 
is important to note that for service connection to be 
established, a current disability must be demonstrated.  The 
Court has specifically disallowed service connection where 
there is no present disability:  "[c]ongress specifically 
limits entitlement for service connected disease or injury to 
cases where such incidents have resulted in a disability. . . 
.  In the absence of proof of a present disability there can 
be no valid claim [for service connection]."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The veteran was 
scheduled for an additional examination by VA in September 
2003, but failed to report for that evaluation.  In such 
circumstances, the case must be decided on the evidence of 
record.  38 C.F.R. § 3.655 (b).  Under these circumstances, 
the claim for service connection for a right hip disorder 
must be denied.  

Regarding the veteran's claim for service connection for a 
right foot disorder, it is noted that service medical records 
show no complaint or manifestation of a right foot disorder.  
In a statement, dated in July 1971, the veteran's private 
physician indicated that the veteran reported with a three 
year history of pain in both feet, worse on the left, since 
service.  The impression was weak feet, chronic arch strain.  
Molds were taken for Shaffer arches.  A private medical 
statement dated in June 1996 also noted right foot pain, with 
pes planus, secondary to Vietnam injuries, by history.  

Examinations were performed by VA in September and October 
1998.  On those occasions, disability of the left foot (for 
which service connection has been established) was described.  
The veteran did not have complaints or manifestations of a 
right foot disorder.  VA outpatient treatment records, dated 
from 1996 to October 2003, were similarly negative for a 
right foot disorder.  The veteran was scheduled for an 
additional examination by VA in September 2003, but failed to 
report for that evaluation.  

Although the veteran was shown to manifest a right foot 
disorder in 1971 and 1996, this condition was related to 
service by history, as given by the veteran, only.  The mere 
recitation of uncorroborated history does not constitute 
competent medical evidence of a connection with service.  See 
Reonal v. Brown, 5 Vet. App. 458 (1993); LeShore v. Brown, 8 
Vet. App. 406 (1995).  More recent medical evidence has 
failed to demonstrate a right foot disorder and efforts to 
ascertain whether the veteran currently has a right foot 
disorder that may be related to service were thwarted because 
the veteran did not report for an September 2003 examination 
that was scheduled.  As noted, the case must be decided on 
the evidence of record.  38 C.F.R. § 3.655 (b).  Under these 
circumstances, the claim for service connection for a right 
foot disorder must be denied.  


ORDER

Service connection for a right hip disorder is denied.  

Service connection for a right foot disorder is denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


